Citation Nr: 0931224	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  08-03 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for a facial disorder, 
manifested by pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had active service from May 1963 to April 1968.  
The Board notes that the character of the Veteran's discharge 
was initially determined to be under other than honorable 
conditions, barring receipt of VA benefits.  In a June 1981 
determination, VA upgraded the Veteran's discharge, no longer 
precluding the payment of VA benefits.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Detroit, Michigan, which denied the above claims.

In June 2009, the Veteran testified at a Travel Board hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been 
associated with the claims file.

The service connection claim for a facial disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

In January 2009, prior to promulgation of a decision in the 
appeal, and again during the June 2009 travel Board hearing, 
the Veteran withdrew his appeal as to the issue of service 
connection for headaches.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran as to the issue of service connection for headaches 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c) (2008) (as amended by 68 Fed. Reg. 13235 (April 18, 
2003)).

The file contains an appeal response form received from and 
signed by the Veteran in January 2009 indicating that he 
wished to withdraw the service connection claim for 
headaches.  During the June 2009 Travel Board hearing and 
prior to the promulgation of a decision in the appeal, the 
Veteran and his representative confirmed the decision to 
withdraw the service connection claim for headaches.  The 
withdrawal has been transcribed into the Travel Board hearing 
transcript which has been associated with the Veteran's 
claims file. 

As the Veteran has withdrawn the appeal as to the issue of 
service connection for headaches, there remain no allegations 
of error of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed.


ORDER

The service connection claim for headaches is dismissed.




REMAND

After a thorough review of the claims file, the Board finds 
that additional development is necessary before a decision on 
the merits of the claim of entitlement to service connection 
for a facial disorder can be reached.  

The service treatment records include several entries 
documenting complaints of facial pain.  Evidence on file 
makes reference to the Veteran being superficially wounded by 
a grenade/booby trap in 1967 while serving as a telephone 
repairman in Vietnam.  However, there is no reference to any 
specific wound or injury to the head in the service treatment 
records.  An August 1967 record documents a deviated septum 
with obstruction of the left side of the nose.  An entry 
dated in October 1967 notes a past history of head and facial 
pain as well as of a severe sinus problem, diagnosed as 
sinusitis.  In March 1968, the Veteran underwent evaluation 
for his reports of headaches and pain over the bridge of the 
nose.  The examiner found no evidence of organic disease 
causing the headaches or facial pain and no evidence of a 
brain tumor or intra-cranial lesion.  X-ray films reveal that 
an April 1968 skull series was within normal limits.  An 
examination conducted in January 1968, just prior to the 
Veteran's separation from service, reflected that clinical 
examination of the head was normal, as was a neurological 
evaluation.  

The file contains a VA neurosurgical note dated in December 
1999 at which time the Veteran underwent an evaluation of his 
facial pain, giving a history of this condition since 1967.  
The reviewing physicians indicated that the Veteran had 
atypical facial pain which had been present for 31 years and 
had been refractory to numerous treatments.  The physicians 
did not feel that the pain was typical of trigeminal 
neuralgia or other nerve pain and suspected a strong 
psychological component to the pain syndrome.  VA records 
dated from 1999 to 2007 indicate that the Veteran continued 
to have manifestations of facial pain.  

A VA examination was conducted in November 2008, at which 
time the Veteran gave a history of being hit by a grenade 
during service in Vietnam in January 1967, following which he 
began experiencing headaches which continued for the next 41 
years.  Chronic headaches were diagnosed which were 
etiologically linked to sinusitis, unrelated to service.  

In light of the aforementioned evidence, the Board believes 
that additional evidentiary development, specifically a 
clarifying medical opinion, is warranted in this case.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, the service treatment records do document 
complaints of facial pain and the current medical evidence 
documents current symptoms of facial pain.  Essentially, two 
critical matters remain unclear in this case.  First, does 
the Veteran have a current clinical disability in conjunction 
with his underlying symptoms of facial pain?  In this regard, 
the United States Court of Appeals for Veterans Claims 
(Court) has in the past held that there must be a diagnosis 
of an underlying disability to establish a claim for service 
connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub 
nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  Stated differently, symptoms alone such as pain, 
without a diagnosed or identifiable underlying malady or 
condition, do not in and of themselves constitute a 
disability for which service connection may be granted.  The 
2008 VA examination failed to discuss the Veteran's claimed 
facial pain, and as such, no diagnosis was made at that time 
relating to this claimed condition.  

Second, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  At this point, the evidence on file contains no 
opinion regarding a possible etiological link between 
currently claimed facial pain and service.  The 2008 VA 
opinion only addressed the Veteran's service connection claim 
for headaches, a separately claimed condition which was 
subsequently withdrawn from appellate consideration.  No 
opinion was offered at that time as to the time of onset or 
etiology of the claimed facial pain.  

Essentially, the Veteran has not been provided a VA 
examination or comprehensive review of the file to evaluate 
his claimed facial pain, in terms of rendering a clinical 
diagnosis and opining as to whether, if a current clinical 
disorder is diagnosed, there is any relationship to service.  
This issue presents a medical question which cannot be 
answered by the Board and which must be addressed by an 
appropriately qualified medical professional.  See Colvin v. 
Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions).  A medical opinion, or 
examination if required, is therefore necessary.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2008) (a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim).  Thus, the Board must remand this matter to obtain a 
clarifying VA medical opinion, accompanied by a rationale in 
support of that opinion, prior to adjudicating this claim.  
See Colvin v. Derwinski, 1 Vet. App. at 175.

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim on appeal and to afford full 
procedural due process, the case is REMANDED for the 
following:

1.  The RO/AMC shall obtain a clarifying 
medical opinion in conjunction with the 
Veteran's claimed facial pain.  If 
required, a VA examination may be 
ordered.  The Veteran's claims file must 
be made available to the examiner to 
review in conjunction with rendering the 
requested opinions and such review should 
be noted in the examination report.  A 
copy of this Remand should also be made 
available to the examiner.  Based on a 
review of the claims file to include the 
service treatment records and post-
service evidence the examiner is 
requested to address the following:

(a)  Render a current clinical diagnosis 
in conjunction with the Veteran's claimed 
facial pain.  The examiner is requested 
to identify the manifestations of the 
diagnosed condition, to include 
explaining whether the diagnosed 
condition represents a disability which 
is manifested solely by symptoms of pain.  
It is requested that the current 
diagnosis be reconciled with the 
diagnosis of chronic atypical facial pain 
which was made by VA in December 1998.

(b)  The examiner should address whether 
it is at least as likely as not (e.g., a 
50 percent or greater probability) that 
the Veteran's claimed facial 
pain/currently diagnosed condition, is 
etiologically related to service.  In 
this regard, the examiner is requested to 
consider the possible etiologies to 
include, (related to sinus or headache 
complaints as documented in the service 
treatment records, or a grenade explosion 
which reportedly occurred in January 
1967- noted in a November 2008 VA 
examination report).   A rationale 
supporting the conclusion reached should 
be provided, to include reference to any 
clinical evidence/lay information or 
treatise evidence used to support the 
opinion.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


